Citation Nr: 1203788	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-11 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to initial ratings in excess of 10 percent from June 21, 2004 to May 31, 2009, and in excess of 30 percent from June 1, 2009, for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for bilateral pes planus with plantar fasciitis and awarded a 10 percent evaluation to this disability, effective from June 21, 2004.  During the current appeal, and specifically by an October 2010 rating action, the RO granted an increased evaluation of 30 percent, effective from June 1, 2009, for this service-connected disability.  

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

At a November 2009 examination, the Veteran reported that his legs, knees, and hips were affected by his service-connected bilateral foot disability.  Therefore the issues of service connection for leg, knee, and hip disabilities as secondary to the service-connected bilateral pes planus with plantar fasciitis being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  The Veteran submitted letters dated in September 2005, September 2007, March 2008, June 2009, and September 2010 from M.S., M.D.  In those letters, Dr. M.S. indicated continuous treatment of the Veteran for his feet.  The September 2005 letter shows that the Veteran had been seen every four to six weeks for evaluation and treatment since April 2005.  At the recent hearing, the Veteran testified that he was last treated by Dr. M.S. in October or November 2010.  The Board observes that treatment records from Dr. M.S. have not been obtained.  In this regard, it appears that Dr. M.S. is affiliated with Kaiser Permanente and the RO obtained records from Kaiser Permanente in June 2004, before Dr. M.S. began treating the Veteran for his feet.  Therefore, prior to evaluating the severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis, the Board finds that a remand is necessary to obtain those treatment records.  

Furthermore, the Veteran testified that prior to his move to Tallahassee, Florida, he received VA treatment from the VA Medical Center (VAMC) in Atlanta, Georgia beginning in 2004.  There are no treatment records from that VAMC in the claims file.  Accordingly, on remand, records of any VA podiatry treatment that the Veteran has received should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Additionally, at his hearing, the Veteran testified that he had to change jobs in 2010 because of the severity of his bilateral foot disability.  The Board observes that the Veteran was last afforded a fee-based medical examination in November 2009.  The Board finds that the Veteran's testimony regarding his change in employment indicates that this service-connected disability may have worsened since that last examination.  In this regard, the Board notes that the latest medical evidence showing findings pertinent to the Veteran's disability is the September 2010 letter from Dr. M.S. that was not accompanied with treatment records.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's bilateral pes planus with plantar fasciitis, especially if this disability has indeed worsened.  The Board finds, therefore, that in addition to a remand being necessary to obtain pertinent treatment records, it is also necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent bilateral foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. M.S. through Kaiser Permanent since April 2005 as well as at the VA Medical Center in Atlanta, Georgia since 2004.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination (or fee-based examination) to determine the current level of severity of his bilateral pes planus with plantar fasciitis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a full discussion of the symptoms associated with the Veteran's bilateral pes planus with plantar fasciitis.  In particular, the examiner should indicate whether, due to the service-connected bilateral pes planus with plantar fasciitis, there is evidence of pronounced symptomatology, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation.  The examiner should also note whether any such foot symptoms improve upon the use of orthopedic shoes or appliances.  In answering these questions, the examiner should address the Veteran's specific contentions with regard to his foot symptomatology.  

In addition, the examiner should discuss the effect, if any, of the Veteran's service-connected bilateral pes planus with plantar fasciitis on his ability to work.  

Rationale for all opinions expressed should be provided in the examination report.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to initial ratings in excess of 10 percent from June 21, 2004 to May 31, 2009, and in excess of 30 percent from June 1, 2009, for bilateral pes planus with plantar fasciitis.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


